NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                    Argued August 5, 2015 
                                    Decided August 21, 2015 
                                                 
                                             Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              WILLIAM J. BAUER, Circuit Judge 
                               
                              DANIEL A. MANION, Circuit Judge
 
No. 14‐2678 
 
UNITED STATES OF AMERICA,                              Appeal from the United States District 
      Plaintiff‐Appellee,                              Court for the Northern District of Illinois, 
                                                       Eastern Division. 
      v.                                                
                                                       No. 12 CR 789‐2 
ISMAEL GARIBAY,                                         
      Defendant‐Appellant.                             Gary S. Feinerman, 
                                                       Judge. 
 
                                             O R D E R 
 
        Ismael  Garibay  made  the  mistake  of  becoming  involved  in  a  drug‐distribution 
ring and was caught. His appeal concerns only the sentence he received after he pleaded 
guilty  of  violating  21  U.S.C.  §  841(a)(1)  by  possessing  with  intent  to  distribute 
7.38 kilograms  of  heroin.  Garibay  contended  that  he  was  entitled  to  a  two‐level 
reduction in his advisory offense level under U.S.S.G. § 3B1.2(b), because he played only 
a  minor  role  in  the  offense.  The  district  court  did  not  see  matters  that  way.  It  found 
instead that Garibay, a middleman, had provided the essential link in the chain between 
the suppliers and local distributors for an 18‐month period. We conclude that the district 
No. 14‐2678                                                                                  Page 2 
 
court  did  not  clearly  err  in  coming  to  that  conclusion,  and  so  we  affirm  Garibay’s 
sentence. 
 
                                                   I 
 
        Garibay  pleaded  guilty  pursuant  to  a  plea  agreement,  in  which  he  admitted  to 
coordinating  two  heroin  transactions.  On  one  occasion  he  obtained  the  drug  from  a 
supplier for two couriers; on the other occasion he arranged for heroin to be stashed in a 
hidden compartment of a car. Garibay also conceded in the agreement that he arranged 
three transactions for the sale of cocaine, involving a total of 6 kilograms. He contacted 
suppliers, he relayed information about price and quantity to buyers, and he  used  his 
place of business (a local bar) as the drop‐off and pick‐up point.   
 
        Before sentencing, the government interviewed Garibay to see if he might qualify 
for safety‐valve treatment and thus escape any applicable statutory minimum sentence. 
See  18  U.S.C.  §  3553(f);  U.S.S.G.  §§  2D1.1(b)(17),  5C1.2.  During  that  interview  Garibay 
characterized  himself  as  a  “go‐between”  on  behalf  of  a  heroin  supplier.  He  used  his 
connections with suppliers, he explained, to set up deals with buyers who had contacted 
his  co‐defendant,  Jesus  Zambrano.  This  role,  Garibay  insisted,  was  practically 
mechanical: he did nothing but convey to each side what the other had said; he did not 
have  any  decisionmaking  authority.  For  his  efforts,  he  received  up  to  $1,500  per 
transaction.  Garibay  also  acknowledged  that  he  had  been  present  during  some 
transactions,  but  he  said  that  he  was  there  for  other  reasons,  such  as  picking  up 
promotional material for his business. Finally, he admitted that about 18 months before 
his arrest, he began introducing cocaine suppliers to Zambrano and other distributors.   
 
        After  the  court  accepted  Garibay’s  guilty  plea,  a  probation  officer  prepared  a 
presentence investigation report in which she recommended denying a mitigating‐role 
reduction in the offense level. As she saw it, Garibay’s role was not minor, because he 
was  the broker,  he knew  the  amount of drugs being trafficked, and  he  was present  at 
some  of  the  deals.  In  contrast,  she  suggested,  Miguel  Lopez  (a  co‐defendant  who 
translated  between  Spanish  and  English  on  behalf  of  the  conspirators)  was  the  least 
culpable of the defendants. On the spectrum of culpability, Garibay fell somewhere in 
the middle, and thus was not substantially less culpable than the others. 
 
        Garibay  objected  to  these  conclusions,  which  were  set  forth  in  the  Presentence 
Investigation  Report  (PSR).  At  the  sentencing  hearing,  he  maintained  that  he  was  less 
culpable  than  either  Zambrano,  the  supplier,  or  the  buyer,  each  of  whom  made 
No. 14‐2678                                                                                  Page 3 
 
significant  amounts  of  money,  operated  independent  organizations,  and  decided  such 
critical matters as amount and price. Garibay, in contrast, made at most a paltry $1,500 
per  transaction,  “[sat]  in  the  middle  as  a  go‐between,”  served  only  as  a  “glorified 
gopher”  used  for  his  connections,  and  never  possessed  the  drugs.  He  argued  that 
someone who does no more than to put one person in touch with another qualifies as a 
“minor participant” for purposes of U.S.S.G. § 3B1.2(b). 
 
        After finding that Garibay, as the broker, was not less culpable than the average 
member of the group, the district court denied the minor‐role reduction. In explaining its 
decision,  the  court  classified  three  members  (two  couriers  and  an  accountant)  as 
“average”  participants  on  the  ground  that  they  were  functionaries  who  did  not  make 
any decisions. “[U]pstream on the supply chain … at higher levels” were Zambrano, the 
supplier, and the distributor. The court then reasoned that even if Garibay was “merely a 
broker”  and  thus  not  as  culpable  as  the  supplier  and  distributor,  his  role  connecting 
those  higher‐level  conspirators  rendered  him  “absolutely  certainly”  on  a  par  with  the 
average  participants.  The  court  rejected  Garibay’s  assertion  that  he  never  possessed 
drugs, because Garibay had stipulated in his plea agreement that cocaine was dropped 
off at least twice at his bar. And although Garibay’s knowledge about the conspiracy was 
“not perfect,” he knew that kilogram quantities of illegal drugs were being transported 
and “took an active role” by attending meetings and transactions.   
 
        The  court  calculated  an  advisory  guidelines  range  of  87  to  108  months  for 
Garibay,  after  deducting  5  levels  for  acceptance  of  responsibility  and  safety‐valve 
treatment,  see  U.S.S.G.  §§  3E1.1,  2D1.1(b)(17),  and  5C1.2,  and  taking  into  account  the 
then‐pending amendment that was to reduce by two levels the offense levels in the drug 
quantity  table  found  in  U.S.S.G.  §  2D1.1(c)  (2014).  It  chose  a  sentence  of  72  months, 
below the advisory range. Had it given Garibay the minor‐role reduction, the advisory 
range would have been 51 to 63 months.   
 
                                                 II 
                                                   
        On appeal, Garibay focuses only on the court’s refusal to give him the minor‐role 
reduction.  He  takes  issue  with  the  weight  the  court  chose  to  give  to  certain  facts.  In 
particular, he says it erred by overstating the significance of his presence at a handful of 
transactions, by ignoring his lack of control over the drugs, and by failing to recognize 
his relative lack of knowledge about who else was involved. 
 
No. 14‐2678                                                                                    Page 4 
 
        Perhaps another district court would have weighed the evidence differently, but 
that does not mean that this judge erred. The standard of review on appeal is for clear 
error.  See  United  States  v.  Leiskunas,  656  F.  3d  732,  739  (7th  Cir.  2011).  Here,  ample 
evidence supports the district court’s conclusion, and so we do not see error at all, much 
less  clear  error.  According  to  the  safety‐valve  proffer,  Garibay  knew  roughly  the 
quantity being sold and the price per kilogram. He knew most of the other participants, 
even if not all. And the court reasonably rejected his argument that he was less culpable 
because he supposedly “was not regularly exercising control” over the drugs; this was 
inconsistent with the fact that he did exercise control whenever drugs and money were 
left at his bar.   
 
        Garibay also maintains that the court should have accepted his characterization of 
himself as a middleman. This, he asserts, is the only reasonable conclusion, given how 
meager  his  compensation  was  and  how  limited  his  role  as  a  message‐transmitter.  The 
problem is that Garibay did more than relay messages. As the court noted, he attended 
transactions,  he  arranged  a  delivery,  and  he  used  his  bar  as  an  exchange  point.  In 
addition,  the  court  properly  relied  on  Garibay’s  close  relationship  with  higher‐level 
members of the group as an additional reason to deny the reduction. See United States v. 
Mendoza, 457 F.3d 726, 730 (7th Cir. 2006). The fact that Garibay did not earn more does 
not automatically make him a “minor” participant. United States v. Panaigua‐Verdugo, 537 
F.3d 722, 725 (7th Cir. 2008).   
 
        Taking  a  different  approach,  Garibay  also  asserts  that  the  district  court  should 
have accepted at face value his statement in his safety‐valve proffer that he served only 
as a middleman. There is some support for Garibay’s position that statements accepted 
as true in these proffers are credible. See United States v. Rodriguez, 342 F.3d 296, 301 (3d 
Cir. 2003); United States v. Rodriguez De Varon, 136 F.3d 740, 744 (11th Cir. 1998), vacated on 
other grounds, 175 F.3d 930 (11th Cir. 1999) (en banc). But the question here is not whether 
to  believe  what  Garibay  said;  it  is  how  to  characterize  his  proffer  statements  for  legal 
purposes. The court is not bound to accept legal characterizations. See generally Bonte v. 
U.S. Bank, N.A., 624 F.3d 461, 465 (7th Cir. 2010) (for purposes of FED. R. CIV. P. 12(b)(6) 
the court accepts factual allegations as true but not legal conclusions). In this case, the 
court  acted  within  its  discretion  when  it  found  that  Garibay  qualified  for  the  safety 
valve, even though the court did not attach as much significance as Garibay would have 
liked to his representation that he acted only as a middleman.   
 
        Finally, Garibay argues for the first time in his reply brief that the district court 
impermissibly relied on some uncorroborated hearsay that was included in the PSR. He 
No. 14‐2678                                                                               Page 5 
 
does not specify which factual findings he means, but he has bigger problems with this 
point. He has waived it by waiting until the reply brief to raise it. See Hernandez v. Cook 
Cnty. Sheriff’s Office, 634 F.3d 906, 913 (7th Cir. 2011). In addition, he did not produce any 
evidence  challenging  the  PSR’s  accuracy  or  reliability,  and  so  the  district  court  was 
entitled to rely on the facts found in the report. See United States v. Turner, 604 F.3d 381, 
385 (7th Cir. 2010); United States v. Artley, 489 F.3d 813, 821 (7th Cir. 2007). 
 
       We therefore AFFIRM Garibay’s sentence.